UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-6461 GENERAL ELECTRIC CAPITAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 13-1500700 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3135 Easton Turnpike, Fairfield, Connecticut 06828-0001 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code)(203) 373-2211 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer þ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ At April 24, 2008, 3,985,403 shares of voting common stock, which constitute all of the outstanding common equity, with a par value of $14 per share were outstanding. REGISTRANT MEETS THE CONDITIONS SET FORTH IN GENERAL INSTRUCTION H(1)(a) AND (b) OF FORM10-Q AND IS THEREFORE FILING THIS FORM 10-Q WITH THE REDUCED DISCLOSURE FORMAT. (1) General Electric Capital Corporation Part I – Financial Information Page Item 1. Financial Statements Condensed Statement of Current and Retained Earnings 3 Condensed Statement of Financial Position 4 Condensed Statement of Cash Flows 5 Notes to Condensed, Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 4. Controls and Procedures 24 Part II – Other Information Item 6. Exhibits 24 Signatures 26 Forward-Looking Statements This document contains “forward-looking statements” – that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could adversely or positively affect our future results include: the behavior of financial markets, including fluctuations in interest and exchange rates and commodity and equity prices; the commercial and consumer credit environment; the impact of regulation and regulatory, investigative and legal actions; strategic actions, including acquisitions and dispositions; future integration of acquired businesses; future financial performance of major industries which we serve, including, without limitation, the air and rail transportation, energy generation, media, real estate and healthcare industries; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. (2) Part I. Financial Information Item 1. Financial Statements General Electric Capital Corporation and consolidated affiliates Condensed Statement of Current and Retained Earnings (Unaudited) Three months ended March 31 (In millions) 2008 2007 Revenues Revenues from services (note 3) $ 16,801 $ 15,745 Sales of goods 367 32 Total revenues 17,168 15,777 Costs and expenses Interest 6,081 5,179 Operating and administrative 4,560 4,208 Cost of goods sold 317 25 Investment contracts, insurance losses and insurance annuity benefits 143 166 Provision for losses on financing receivables 1,349 1,004 Depreciation and amortization 2,121 1,914 Minority interest in net earnings of consolidated affiliates 36 104 Total costs and expenses 14,607 12,600 Earnings from continuing operations before income taxes 2,561 3,177 Provision for income taxes (70 ) (297 ) Earnings from continuing operations 2,491 2,880 Loss from discontinued operations, net of taxes (note 2) (56 ) (401 ) Net earnings 2,435 2,479 Dividends (1,130 ) (2,974 ) Retained earnings at beginning of period 40,513 37,551 Retained earnings at end of period $ 41,818 $ 37,056 See accompanying notes. (3) General Electric Capital Corporation and consolidated affiliates Condensed Statement of Financial Position (In millions) March 31, 2008 December 31, 2007 (Unaudited) Assets Cash and equivalents $ 9,556 $ 8,623 Investment securities 21,505 20,740 Inventories 69 63 Financing receivables – net (note 5) 411,322 380,004 Other receivables 29,762 28,721 Property, plant and equipment, less accumulated amortization of $25,547 and $24,468 64,794 63,692 Goodwill (note 6) 26,962 25,251 Other intangible assets – net (note 6) 3,949 4,074 Other assets 82,961 82,515 Assets of discontinued operations (note 2) 7,338 6,703 Total assets $ 658,218 $ 620,386 Liabilities and equity Short-term borrowings (note 7) $ 192,770 $ 186,770 Accounts payable 15,856 14,575 Long-term borrowings (note 7) 337,795 309,233 Investment contracts, insurance liabilities and insurance annuity benefits 13,100 12,311 Other liabilities 27,655 25,683 Deferred income taxes 5,845 7,637 Liabilities of discontinued operations (note 2) 1,791 1,340 Total liabilities 594,812 557,549 Minority interest in equity of consolidated affiliates 1,930 1,607 Capital stock 56 56 Accumulated gains (losses) – net Investment securities (526 ) (25 ) Currency translation adjustments 8,477 7,368 Cash flow hedges (2,427 ) (749 ) Benefit plans (92 ) (105 ) Additional paid-in capital 14,170 14,172 Retained earnings 41,818 40,513 Total shareowner’s equity 61,476 61,230 Total liabilities and equity $ 658,218 $ 620,386 The sum of accumulated gains (losses) on investment securities, currency translation adjustments, cash flow hedges and benefit plans constitutes “Accumulated nonowner changes other than earnings,” and was $5,432 million and $6,489 million at March 31, 2008, and December 31, 2007, respectively. See accompanying notes. (4) General Electric Capital Corporation and consolidated affiliates Condensed Statement of Cash Flows (Unaudited) (In millions) Three months ended March 31 2008 2007 Cash flows – operating activities Net earnings $ 2,435 $ 2,479 Loss from discontinued operations 56 401 Adjustments to reconcile net earnings to cash provided from operating activities Depreciation and amortization of property, plant and equipment 2,121 1,914 Increase in accounts payable 703 1,322 Provision for losses on financing receivables 1,349 1,004 All other operating activities (2,923 ) (4,918 ) Cash from operating activities – continuing operations 3,741 2,202 Cash from operating activities – discontinued operations 430 200 Cash from operating activities 4,171 2,402 Cash flows – investing activities Additions to property, plant and equipment (2,914 ) (3,975 ) Dispositions of property, plant and equipment 3,177 2,590 Increase in loans to customers (88,381 ) (77,389 ) Principal collections from customers – loans 77,072 72,095 Investment in equipment for financing leases (6,291 ) (5,911 ) Principal collections from customers – financing leases 4,581 6,392 Net change in credit card receivables 2,153 4,834 Payments for principal businesses purchased (12,652 ) (3,534 ) Proceeds from principal business dispositions 4,305 1,102 All other investing activities (1,760 ) (4,895 ) Cash used for investing activities – continuing operations (20,710 ) (8,691 ) Cash used for investing activities – discontinued operations (418 ) (215 ) Cash used for investing activities (21,128 ) (8,906 ) Cash flows – financing activities Net increase (decrease) in borrowings (maturities of 90 days or less) 3,532 (3,228 ) Newly issued debt Short-term (91 to 365 days) 331 599 Long-term (longer than one year) 35,554 28,173 Non-recourse, leveraged lease 57 – Repayments and other debt reductions Short-term (91 to 365 days) (18,385 ) (11,530 ) Long-term (longer than one year) (2,342 ) (3,141 ) Non-recourse, leveraged lease (348 ) (386 ) Dividends paid to shareowner (1,130 ) (2,974 ) All other financing activities 633 24 Cash from financing activities – continuing operations 17,902 7,537 Cash from (used for) financing activities – discontinued operations – – Cash from financing activities 17,902 7,537 Increase in cash and equivalents 945 1,033 Cash and equivalents at beginning of year 8,907 9,849 Cash and equivalents at March 31 9,852 10,882 Less cash and equivalents of discontinued operations at March 31 296 162 Cash and equivalents of continuing operations at March 31 $ 9,556 $ 10,720 See accompanying notes. (5) Notes to Condensed, Consolidated Financial Statements (Unaudited) 1.
